Citation Nr: 1518601	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  11-32 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for B-cell chronic lymphocytic leukemia, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

The issues of entitlement to service connection for head injury residuals, and entitlement to an increased evaluation for right femur fracture residuals were raised at the Veteran's October 2014 Travel Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has B-cell chronic lymphocytic leukemia due to herbicide exposure while stationed on an aircraft carrier off the coast of the Republic of Vietnam.  The Veteran specifically argues that while serving as a gunner's mate onboard the USS Kearsarge (CV-33) he would travel for short visits to the landmass of the Republic of Vietnam to perform gun repairs.  As a consequence, the Veteran argues that he is entitled to presumptive service connection for chronic B-cell leukemia.  38 C.F.R. § 3.309(e) (2014).

In this regard, personnel records submitted by the appellant show that he was stationed on the USS Kearsarge from at least April 1965 to October 1966 and February 1967 to February 1968.  Further, the RO has determined that the during the appellant's active duty service the Kearsarge served in the official waters of the Republic of Vietnam from October 22, 1967 to November 13, 1967, from November 29, 1967 to December 20, 1967, from January 7 to 20, 1968, and from February 2 to 19, 1968.  Finally, a fellow sailor submitted a June 2010 letter in which he stated that he remembered when volunteers were sought to be flown off the ship to the shore in Vietnam to work on repairing guns.  Given this evidence the Board finds that efforts must be undertaken to obtain his complete personnel records.  Further, the Board finds that the procedures outlined in the Veterans Benefits Administration Adjudication Procedures Manual (M21-1) have not been fully followed.  

Finally, in April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), 2015 WL 1801450.  Because the Veteran has asserted that the USS Kearsarge was located in offshore areas very close to the landmass of the Republic of Vietnam, further development must be conducted to determine where exactly his ship was stationed, and whether any area meets the definition of an inland waterway in light of the Department of Veterans Affairs' response to the Gray decision.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel file.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Following the guidelines outlined in M21-1, contact the National Personnel Records Center (NPRC) and the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the exact locations of the USS Kearsarge during the months the Veteran served on that ship while that ship served in the territorial waters of the Republic of Vietnam.  Further, pertinent development must be undertaken to secure records to determine whether the appellant actually travelled to the Republic of Vietnam to service guns ashore during his service.  The Board points out that a claimaint's statements of going ashore are to be accepted when the ship sent any crew members ashore during that time for extended periods and the claimant was stationed aboard the ship at that time.  M21-1, IV, ii, 1, H, 28, i.

3.  After the precise locations of the USS Kearsarge during the times noted above are determined, the AOJ must review those locations in light of the decision in Gray, No. 13-3339, 2015 WL 1801450.  That is, the RO is to specifically address whether the Kearsarge ever entered an inland waterway as VA defines that term in light of Gray.  

4.  Following completion of the above, if herbicide exposure cannot be verified, issue a formal finding explaining all steps taken and notify the Veteran and his representative.

5.  After completion of the above development, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




